Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 13, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00597-CV



                        IN RE MENAT SALEM, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-67310

                         MEMORANDUM OPINION

      On July 31, 2019, relator Menat Salem filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Germaine J. Tanner,
presiding judge of the 311th District Court of Harris County, to set aside her May
24, 2019 interim order granting attorney’s fees to the real party in interest in the
underlying case for annulment or divorce.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s emergency motion to stay.


                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Hassan.




                                         2